DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.       Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Amerling et al. (US 2015/0003594).
            Regarding claim 1: Amerling et al. disclose adaptive system with call center and trusted network comprising
          a trigger to initiate a situation (communications device 106 may be configured to dial private response center 108 when button 201 is pressed, para. 0036, lines 10-12);
          a coupling device to couple the trigger to a notification system (202) to notify the situation to a set of persons in a user network (Client 114 may be only one of many clients of PRC 108. FIG. 8 illustrates that PRC may have multiple clients, at least some of which may have trusted networks. In the example of FIG. 8, client 114 has identified contact information for three trusted network members 401-403 as previously described, para. 0054, lines 1-3), wherein the notification system comprises:
        a user registration module (204) configured to register a user (A private response center (PRC) 108, is reachable via network controller 104, for example by dialing a particular telephone number. Private response center 108 may be operated, for example, by a response service provider who offers personalized assistance to clients who subscribe to the service, para. 0030, lines 1-6), at least one guardian such as daughter (The system may automatically assign relationship tags to people in a trusted network, such as "Daughter" or "Neighbor", so that such people can be easily identified by other people in the chat-type session, para. 0075, lines 8-10) and the set of persons in the user network, wherein the set of persons are added from a contact list of the user or a contact list of the guardian (Also included is a listing of contact information for other entities in a trusted network designated by the client, for example upon enrollment of the client in the service provided by PRC 108. In this example, the entities in the trusted network are people, for example relatives, neighbors, or friends of the client, Fig. 3, para. 0041, lines 3-8) or a combination thereof;
       a ranking module (206) configured to generate a dependability score for each of the set of persons (a trust level or level of "trustedness" of a network member may be indicated for the network member. For example, FIG. 14 is an example personal profile in which members of the client's trusted network are assigned trust level indicators 1401. The trust level indicator may be a number, character string, word, textual description, or another kind of indicator that specifies what kinds of actions the network member can take on behalf of the client, para. 0085, lines 1-8; and Any other suitable indication scheme may be used, having more or fewer categories, more or fewer levels of trustedness within a category, different methods of indicating the trust level, and other differences. However, using the example system in Table 1 above, the members of the trusted network shown in FIG. 14 have varying levels of authority to act on behalf of the client, as indicated by their trust levels 1401, para. 0086);
      a receiver module (208) configured to receive and extract data related to the situation (For example, customer service representative 109 may enter a particular code to indicate that a call relates to a client who is lost and needs directions, and a different code to indicate that a call relates to a client who is experiencing a medical emergency. Multiple codes may be entered for a single call, when the caller has multiple issues. Alternatively, computer system 112 may use a speech-to-text, speech recognition, or other algorithm to automatically detect key words spoken by the client, and automatically assign corresponding categorization codes for the call, para. 0047, lines 27-36);
      a dynamic location determination module (210) configured to determine the current geo-location of the user, the guardian and the set of persons (The geographical locations of base stations 102 are fixed, and known to the operator of network controller 104. Thus, by virtue of database 107, network controller 104 "knows" at nearly all times the location of every active mobile telephone subscribed with the operator of network controller 104, at least to the accuracy of the size of cells 101, para. 0028, lines 1-6, communications device 106 periodically reports its geographical location to PRC 108. Communications device 106 may determine its location using an internal global positioning system (GPS) receiver, by requesting that the cellular network estimate the location of communications device 106, para. 0037, lines 1-4, and PRC 108 may select for solicitation the trusted network member identifiable as physically closest to the caller in the event of an incident that calls for immediate personal assistance to the caller, for example if the caller is lost, suffering a medical emergency, or the like, para. 0048, lines 3-8);
      a trusted person determination module (212) coupled to the user registration module (204), the ranking module (206) and the dynamic location determination module (210), configured to determine a first group of trusted persons whose current geo-location is within a predefined range (The geographical locations of base stations 102 are fixed, and known to the operator of network controller 104. Thus, by virtue of database 107, network controller 104 "knows" at nearly all times the location of every active mobile telephone subscribed with the operator of network controller 104, at least to the accuracy of the size of cells 101, para. 0028, lines 1-6, communications device 106 periodically reports its geographical location to PRC 108. Communications device 106 may determine its location using an internal global positioning system (GPS) receiver, by requesting that the cellular network estimate the location of communications device 106, para. 0037, lines 1-4, and PRC 108 may select for solicitation the trusted network member identifiable as physically closest to the caller in the event of an incident that calls for immediate personal assistance to the caller, for example if the caller is lost, suffering a medical emergency, or the like, para. 0048, lines 3-8) and having the dependability score above a predefined value (prioritizing contacts, order the list of contacts based on proximity, para. 0050);
      an alert transmitting module (214) coupled to the trusted person determination module (212) to transmit a first message to the first group of trusted persons and the guardian (PRC 108 notifies trusted network members 401-403 of the call from client 114. (Or more precisely, PRC 108 sends messages to the contact addresses of trusted network members 401-403, indicating that client 114 has contacted PRC 108, para. 0044).
            Regarding claim 2: Amerling et al. disclose wherein the trusted person determination module (212) further generates a second group of trusted persons after a time lapse (Should PRC be unsuccessful in reaching any of entities 401-403 in a timely manner, PRC 108 may explore other information sources. For example, PRC 108 may attempt to contact second-level entities 901-903, in the trusted network of entity 401, on the assumption that these are the next most likely people or other entities to have information relating to client 114, or at least to trusted network member 401, para. 0059), based on the current geo-location of the user (communications device 106 periodically reports its geographical location to PRC 108, para. 0037, lines 1-2) and the second group of trusted persons and having the dependability score above a predefined value (PRC 108 may search its records for other clients that are in the approximate vicinity, so that they might be able to provide information. The search may be prioritized by searching for members of the immediate trusted network of client 114, and then second-level connections, para. 0062).
           Regarding claim 3: Amerling et al. disclose wherein the notification system (202) further comprises a response monitoring module (216) coupled to the alert transmitting module (214) to receive at least one response from the first group of trusted persons and the second group of trusted persons, upon receiving the response a second message is transmitted to the first group of trusted person, or the second group of trusted person and the guardian (chat-type session conducted over the Internet in which PRC 108 and members of the trusted network arrange access for the approaching EMS personnel as shown in figure 12, para. 0075).
           Regarding claim 4: Amerling et al. disclose wherein the contact list includes at least one of a contact list of mobile phone, a friends list of social network sites or any other third- party applications (Example personal profile 300 includes such information as the client's name and address, medical conditions, current medications, and other information. Also included is a listing of contact information for other entities in a trusted network designated by the client, for example upon enrollment of the client in the service provided by PRC 108. In this example, the entities in the trusted network are people, for example relatives, neighbors, or friends of the client, para. 0041).
           Regarding claim5: All the claimed subject matter is already discussed in respect to claim 1 above.
Regarding claim 6: Refer to claim 2 above.
           Regarding claim 7: Refer to claim 3 above.

Conclusion
7.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
        a.    Saynatmaki (US 2017/0243470) discloses an electronic alerting system and a method for the same.
        b.   Nokhoudian et al. (US 2015/0358794) disclose community emergency request communication system.
        c.    Gottlieb (US 2008/0064375) discloses emergency calling device.
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung Nguyen whose telephone number is 571-272-2968. The examiner can normally be reached on Monday to Friday from 9:00am to 5:30pm.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
        Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685